DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display section, a display control section, and a determination section” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites the limitation "The method of operation according to Claim 1, wherein the condition is a third condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " The method of operation according to Claim 1, wherein the condition is a sixth condition that a fourth condition is fulfilled and a fifth condition is fulfilled" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent Claim 8 further limits one or more of the steps recited Claim 7 but also fail to remedy the deficiency relevant to 112(b) rejection described above, 
The subsequent 102/103 art analysis for Claims 6-8 is omitted until further clarification is provided and the 112(b) indefiniteness rejection is withdrawn.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACIOCCI et al. (US 20120249741 A1), referred herein as MACIOCCI in view of Mabey et al. (US 20190026063 A1), referred herein as Mabey.
	Regarding Claim 1, MACIOCCI teaches a method of operation performed by a display device configured to display an image on a display surface (MACIOCCI Abst: an immersive virtual or augmented reality experience for viewing data and enabling collaboration among multiple users), the method comprising: 
displaying a first image in a first area of the display surface, and displaying a second image in a second area different from the first area of the display surface (MACIOCCI [0005] receiving a first user input indicating a first anchor surface in the captured image that corresponds to a first surface located in the image; receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface, in which the second anchor surface corresponds to a second surface located in the image and the first and second surfaces may be different);
determining whether or not a condition for changing an image to be displayed in the first area and an image to be displayed in the second area is fulfilled (MACIOCCI [0095] This may include determining a proper top of the object, and an angle of 
changing the image to be displayed in the first area from the first image to the third image and changing the image to be displayed in the second area from the third image to a fourth image when it is determined in the determination that the condition is fulfilled in a circumstance in which the first image is displayed in the first area and the third image is displayed in the second area (MACIOCCI [0096] images of the second user may be captured by cameras on the first head mounted device and processed using anatomical models to determine the second user's position and viewing perspective. The first head mounted device 10a may then transmit the virtual object data to the second head mounted device in a manner that correctly orients the virtual object 14b for the second user 10b based on the determined user orientation; [0107] Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location). 
MACIOCCI does not teach displaying a third image formed by superimposing a writing image based on a writing operation to the second image on the second image in the second area instead of the second image.
Mabey [0058] An active state indicates that page (504) is currently displayed or being written to via the e-flipchart or via another device (see e.g., FIG. 10). An inactive state indicates that page (504) is part of the e-presentation but is not the page that is currently displayed (i.e., the page is not shown) or being written to; [0066] Creation of the e-presentation may include generating and populating the data and metadata shown in FIG. 5. In FIG. 7A, the display area is blank. In FIG. 7B, an example input of writing (702) using a digital marker (210) on the active area of the e-flipchart apparatus is shown. Specifically, in FIG. 7B, when the tip of the digital marker or digitizer (210) is pressed onto the active area of the e-flipchart apparatus, the path of the digital marker (210) is detected and converted by the software of the e-flipchart apparatus into simulated ink strokes (702) which are displayed on a first page of the e-presentation (700)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified MACIOCCI to incorporate the teachings of Mabey, and applying the digital marker with simulated ink strokes , as taught by Mabey into the anchored virtual images to real world surfaces in augmented reality systems.
Doing so would provide whiteboards and flipcharts that are easy to set up and use in the display device configured to display an image on a display surface.

Regarding Claim 2, MACIOCCI in view of Mabey teaches the method of operation according to Claim 1, and further teaches wherein the fourth image is an image represented by subsequent image data to be supplied to the display device temporally posterior to image data representing the second image (MACIOCCI [0100] In another embodiment, images of the first and/or second users can be captured over time by the head mounted or body mounted camera and used to determine an appropriate orientation for virtual objects; [0101] A time period later, the second user may move and the first orientation may not be appropriate based on the different orientation and the user's new location. For example, parameters may be calculated including distance and orientation with respect to the second head mounted or body mounted camera 10b that correspond to the second anchor surface 16b with the recognized object located in the image).

Regarding Claim 3, MACIOCCI in view of Mabey teaches the method of operation according to Claim 2, and further teaches further comprising:
requesting the subsequent image data to a supply source of the subsequent image data when a request instruction of requesting the subsequent image data is received from a user (MACIOCCI [0104] Either of the first and second head mounted devices 10a, 10b may initiate a collaboration session and send a request for such a session to the other via a network, such as the Internet, such as by sending messages to the IP address associated with the other head mounted device. In another embodiment, the head mounted device 10a may communicate with the second head 
and receiving the subsequent image data which the supply source supplies in response to the request (MACIOCCI [0167] In block 913, updates of the virtual object received from the user wearing the second head mounted display may be transmitted to the first head mounted display for rendering. In this manner, the users of the two head mounted displays may collaboratively interact with the virtual object during a collaboration session. These updates may be transmitted between the two head mounted devices so each device displays the updated virtual image reflecting all changes made by either user).

Regarding Claim 4, MACIOCCI in view of Mabey teaches the method of operation according to Claim 2, and further teaches wherein the condition is a first condition that the display device receives the subsequent image data (MACIOCCI [0076] The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16). 

Regarding Claim 5, MACIOCCI in view of Mabey teaches the method of operation according to Claim 2, and further teaches wherein the condition is a second condition that the display device receives a supply signal representing supply of the subsequent image data ([0125] The head mounted device 10 may also include a 

Regarding Claim 9, MACIOCCI in view of Mabey teaches a display device configured to display an image on a display surface (MACIOCCI Abst: an immersive virtual or augmented reality experience for viewing data and enabling collaboration among multiple users), the display device comprising:
a display section configured to display (MACIOCCI FIG5a.540: Display);
a display control section configured to control (MACIOCCI FIG16.1610: VIRT Control System); and
a determination section configured to determine (MACIOCCI FIG5b.507: Mobile CPU).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611